




Exhibit 10.1
                


Execution Version


AMENDMENT NO. 2 TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT




AMENDMENT NO. 2 TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT, dated as
of December 21, 2011 (as amended, supplemented or otherwise modified and in
effect from time to time, this “Amendment”), among TRIMAS CORPORATION, a
Delaware corporation (“TriMas Corp.”), the subsidiaries of TriMas Corp.
identified as Sellers on Schedule I, as sellers (each, individually, a “Seller”
and collectively, the “Sellers”), and TSPC, INC., a Nevada corporation, as
purchaser (in such capacity, the “Purchaser”).
W I T N E S S E T H :
WHEREAS, TriMas Corp., the Sellers and the Purchaser are parties to that certain
Amended and Restated Receivables Purchase Agreement dated as of December 29,
2009, as amended by Amendment No. 1 dated as of September 15, 2011 (the
“Agreement”); and
WHEREAS, the parties wish to amend the Agreement on the terms and conditions
hereinafter set forth.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is hereby agreed by and among the parties
as follows:
1.    Amendments.
1.1.    Schedule I of the Agreement is hereby amended and restated in its
entirety as set forth on Exhibit A hereto.
2.    Representations and Warranties. In order to induce the Purchaser to enter
into this Amendment and the Administrative Agent and LC Issuer to consent to the
terms hereof, each of the Sellers hereby represents and warrants to the
Purchaser, the Administrative Agent and LC Issuer as follows:
(a)Legal Existence and Power. Such Seller is a corporation or limited liability
company duly organized, validly existing and in good standing under the laws of
the state of its organization and has all requisite corporate or limited
liability company power and all material governmental licenses, authorizations,
consents and approvals required to carry on its business in each jurisdiction in
which its business is now conducted except where the failure to have such
licenses, authorizations, consents and approvals would not have a Material
Adverse Effect. Such Seller is duly qualified to do business in, and is in good
standing in, every other jurisdiction in which the nature of its business
requires it to be so qualified, except where the failure to be so qualified or
in good standing would not have a Material Adverse Effect.










--------------------------------------------------------------------------------




(b)Corporate and Governmental Authorization; Contravention. The execution,
delivery and performance by such Seller of this Amendment are within such
Seller's corporate or limited liability company powers, have been duly
authorized by all necessary corporate or limited liability company action,
require no action by or in respect of, or filing with, any Official Body or
official thereof, and do not contravene, or constitute a default under, any
provision of applicable law, rule or regulation or of the Certificate of
Incorporation or the By-Laws (or other organizational documents) of such Seller
or of any agreement, judgment, injunction, order, writ, decree or other
instrument binding upon the Seller or result in the creation or imposition of
any Adverse Claim on the assets of such Seller (except those created by the
Agreement and the Receivables Transfer Agreement).
(c)Binding Effect. The Agreement, as amended by this Amendment, constitutes the
legal, valid and binding obligation of such Seller, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or other similar laws affecting the rights of
creditors and general equitable principles (whether considered in a proceeding
in equity or at law).
(d)Solvency. Such Seller is not insolvent, does not have unreasonably small
capital with which to carry on its business, is able to pay its debts generally
as they become due and payable, and its liabilities do not exceed its assets.
TriMas Corp. is, and TriMas Corp. and its Subsidiaries are, on a consolidated
basis, solvent.
3.    Conditions Precedent. This Amendment shall become effective when each of
the following conditions precedent has been satisfied:
(a)    The Administrative Agent shall have received: (i) counterparts hereof
duly executed by each of the parties hereto and consented to by the
Administrative Agent and the LC Issuer and (ii) payment of legal fees incurred
in connection with the Agreement and this Amendment.
(b)    The Administrative Agent shall have received counterparts of the
Receivables Re-Purchase Agreement, together with all documents and financings
statements required in connection therewith, duly executed by each of the
parties thereto, if applicable.
(c)    Each of the representations and warranties contained in Section 2 of this
Amendment shall be true and correct in all material respects, it being
understood that the foregoing materiality qualifier shall not apply to any
representation that itself contains a materiality threshold.
4.    Miscellaneous.
4.1.    This Amendment shall be governed by and construed in accordance with the
laws of the State of New York.














--------------------------------------------------------------------------------




4.2.    The parties hereto hereby submit to the nonexclusive jurisdiction of the
United States District Court for the Southern District of New York and of any
New York state court sitting in The City of New York for purposes of all legal
proceedings arising out of or relating to this agreement or the transactions
contemplated hereby. Each party hereto hereby irrevocably waives, to the fullest
extent it may effectively do so, any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient forum. Nothing in this Section 4.2 shall affect the right of
the Purchaser to bring any other action or proceeding against any of the Sellers
or its property in the courts of other jurisdictions.
4.3.    This Amendment may be executed in two or more counterparts thereof (and
by different parties on separate counterparts), each of which shall be an
original, but all of which together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile shall be effective as delivery of a manually executed
counterpart of this Amendment to the fullest extent permitted by applicable law.
4.4.    This Amendment will inure to the benefit of and be binding upon the
parties hereto and their respective successors, transferees and permitted
assigns. The RTA Purchasers, the LC Issuer and the Administrative Agent are each
intended by the parties hereto to be third-party beneficiaries of this
Amendment.
4.5.    The headings herein are for purposes of reference only and shall not
otherwise affect the meaning or interpretation of any provision hereof. Schedule
I referred to herein shall constitute a part of this Amendment and is
incorporated into this Amendment for all purposes.
4.6    Each of the parties hereto hereby waives any right to have a jury
participate in resolving any dispute, whether sounding in contract, tort or
otherwise among any of them arising out of, connected with, relating to or
incidental to the relationship between them in connection with this Amendment.
The provisions of this Section shall be continuing and shall survive any
termination of the Agreement as amended hereby.
(Signature Page Follows)


























--------------------------------------------------------------------------------




IN WITNESS WHEREOF, TriMas Corp., the Purchaser and the Sellers each have caused
this Amendment to be duly executed by their respective officers as of the day
and year first above written.
TRIMAS CORPORATION




By:    /s/ David M. Wathen
Name:    David M. Wathen
Title:    President and CEO


As Sellers:


ARROW ENGINE COMPANY, A DELAWARE CORPORATION
LAMONS GASKET COMPANY, A DELAWARE CORPORATION
MONOGRAM AEROSPACE FASTENERS, INC., A DELAWARE CORPORATION
NORRIS CYLINDER COMPANY, A DELAWARE CORPORATION
RIEKE CORPORATION, AN INDIANA CORPORATION
CEQUENT PERFORMANCE PRODUCTS, INC., A DELAWARE CORPORATION
CEQUENT CONSUMER PRODUCTS, INC., AN OHIO CORPORATION


  
By:    /s/ Joshua A. Sherbin
Name:    Joshua A. Sherbin
Title:    Vice President and Secretary




As the Purchaser:


TSPC, Inc.


By:    /s/ Robert J. Zalupski
Name:    Robert J. Zalupski
Title:     Vice President and Treasurer
































--------------------------------------------------------------------------------




Acknowledged, consented to and agreed as of the date first above written:
WELLS FARGO, NATIONAL ASSOCIATION, as Administrative Agent for the benefit of
the RTA Purchasers and as LC Issuer


By:    /s/ Eero Maki
Name:    Eero Maki
Title:    SVP




--------------------------------------------------------------------------------






SCHEDULE I
TO RECEIVABLES PURCHASE AGREEMENT


List of Sellers


Corporate Name
Address of Chief Executive Office
County
Arrow Engine Company
2301 E. Independence, Tulsa, OK 74110
Tulsa
Cequent Consumer Products, Inc.
29000-2 Aurora Road, Solon, OH 44139
Cuyahoga
Lamons Gasket Company
7300 Airport Boulevard, Houston, TX 77061
Fort Bend
Monogram Aerospace Fasteners, Inc.
3423 S. Garfield Ave., City of Commerce, CA 90040
Los Angeles
Norris Cylinder Company
1535 FM 1845 S., P.O. Box 7486, Longview, TX 75603
Gregg
Rieke Corporation
500 W. Seventh St., Auburn, IN 46706
De Kalb
Cequent Performance Products, Inc.
47774 Anchor Court West, Plymouth, MI 48170
Wayne
 
 
 









